Citation Nr: 1019689	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  08-22 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been obtained to reopen 
a claim of entitlement to service connection for residuals of 
a low back injury, and if so, whether service connection is 
warranted for this disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1955 to 
July 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in St. Louis, Missouri.

The issue of service connection for residuals of a low back 
injury is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A February 1996 RO rating decision denied the Veteran's 
claim of entitlement to service connection for residuals of a 
low back injury; he did not perfect an appeal as to this 
decision.

2.  Evidence associated with the claims file after the last 
final denial in February 1996 is new evidence, and when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim and 
raises the reasonable possibility of substantiating the 
previously disallowed claim for residuals of a low back 
injury.


CONCLUSIONS OF LAW

1.  The February 1996 RO rating decision is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).  

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for residuals of a 
low back injury is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist 

As an initial matter, the Board notes that it is granting the 
full benefit sought on appeal as to the issue of whether to 
reopen the Veteran's previously denied claim of entitlement 
to service connection for residuals of a low back injury.  
Thus, no purpose would be served by undertaking an analysis 
of whether there has been compliance with the notice and duty 
to assist requirements set out in the Veterans Claims 
Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)).  The Board acknowledges that the VA still has duty to 
notify and assist the Veteran with regard to the underlying 
claim for service connection.  However, since this part of 
the appeal is being remanded, no discussion is necessary in 
the instant decision.  

Reconsideration versus Claim to Reopen

As an initial matter, the Board observes that the Veteran 
submitted a copy of his discharge order in conjunction with 
his claim to reopen; such evidence was not previously of 
record at the time of the February 1996 denial.  Pertinent 
law provides that VA will reconsider a claim if it receives 
or associates with the claims file relevant official service 
department records that existed and had not been associated 
with the claims file when VA first decided the claim.  
38 C.F.R. § 3.156(c)(1).  In the instant case, the newly-
obtained service record is duplicative of information 
contained in the separation document previously of record.  
Moreover, the information contained in this record is not 
"relevant" to the issue of service connection for residuals 
of a low back injury.  Thus, the Veteran's claim remains a 
claim to reopen and the presentation of new and material 
evidence is necessary prior to a de novo review.  See id.

Analysis

Historically, the Veteran was denied service connection for 
residuals of a low back injury by an RO rating decision dated 
in February 1996 on the basis that low back strain, diagnosed 
in service as secondary to scoliosis of the right thoracic 
spine and absent pars interarticularis of L5, preexisted 
military service and was not aggravated by service.  The RO 
further noted that recent degenerative disc disease and 
radiculopathy was due to an injury incurred post-service and 
was not related to the symptoms shown during service.  The 
February 1996 determination was based on service treatment 
records, a November 1995 VA examination, and private 
treatment records dated from August 1975 to November 1975.  
The Veteran did not appeal this decision; thus, it became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).  

Thereafter, in July 2007, the Veteran submitted a statement 
indicating his desire to reopen his claim for service 
connection for the "lumbar spine condition."  In its 
October 2007 rating decision, the RO denied the Veteran's 
request to reopen this claim, citing a lack of new and 
material evidence.  The Veteran timely appealed this decision 
and it is now before the Board for appellate review.  

Generally, an unappealed rating decision is final.  Id.  
However, a veteran may request that VA reopen his claim upon 
the receipt of "new and material" evidence.  38 U.S.C.A. 
§ 5108 (West 2002).  If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA must reopen the claim and review its former 
disposition.  Id.  Evidence that is "new and material" is 
defined as evidence not previously submitted which relates to 
an unestablished fact necessary to substantiate the claim and 
presents the reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).

Since the RO's prior final denial in February 1996, 
additional evidence has been associated with the claims file 
which the Board finds to be "new and material."  
Specifically, the record contains a July 2002 letter written 
by the Veteran to his congressman in which he describes 
entering service with no back problems, experiencing low back 
pain while performing physical training (PT), and being 
diagnosed with a "double curvature of the spine."  The 
Veteran also indicated in this letter that he did not seek 
compensation immediately post-service because he was able to 
find employment despite his back problems, and that he 
eventually filed for compensation in 1996 "because the back 
pain [he] experienced while in the USAF was getting 
increasingly worse."  He then wrote that his claim was 
denied because of a herniated disc injury in 1975, but it was 
his contention that the "disc problem was just a 
continuation of a [sic] on[sic]going problem."

The lay evidence regarding continued back problems 
immediately following service was not previously on file at 
the time of the Veteran's February 1996 denial; thus it is 
new.  Furthermore, it is clearly relevant to the previously 
disallowed claim because it contains competent lay evidence 
of continued symptomatology both immediately after service 
and prior to the 1975 disc herniation injury.  See Justus v. 
Principi, 3 Vet. App. 510, 512-13 (1992) (when determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is presumed); see also Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  Since the Veteran's 
service enlistment examination is silent for any back-related 
symptoms, such evidence raises the issue of whether a 
preexisting back disorder was permanently aggravated by 
service.  When viewed in conjunction with evidence already of 
record, this newly submitted evidence relates to the reasons 
for the previous denial and raises a reasonable possibility 
of substantiating the Veteran's claim for service connection 
for residuals of a low back injury.  Thus, the Veteran has 
submitted new and material evidence and his claim of 
entitlement to service connection for residuals of a low back 
injury is considered reopened.  38 C.F.R. § 3.156.


ORDER

The Veteran's previously denied claim of entitlement to 
service connection for residuals of a low back injury is 
considered reopened, and to this extent only, the appeal is 
granted.


REMAND

As discussed above, the Veteran has submitted competent lay 
evidence that he entered service without back problems, that 
he injured his low back during service, and that he continued 
to have back pain following service through the present day.  
Consistent with his lay statements, service treatment records 
reflect a normal clinical evaluation without subjective 
history of back problems at enlistment.  The Veteran was 
evaluated in February 1956 for complaints of right shoulder 
and arm pain; although he made no specific back complaints, 
it was noted that he has always had "back trouble."  A 
spine x-ray taken in conjunction with the examination 
revealed scoliosis of the right thoracic spine and absent 
pars interarticularis of L5.  Thereafter, the Veteran 
complained of low back symptoms in October 1956 and September 
1958 which were diagnosed as lower lumbar strain.  Records 
associated with the latter incident indicated that the 
Veteran subjectively reported ongoing back problems.  He was 
given a limited physical profile in October 1958; 
approximately one year later, he was discharged from service 
on the basis of a preexisting low back strain secondary to 
scoliosis of the thoracic spine and absent pars 
interarticularis of L5.

Initially, the Board observes that the RO appears to have 
determined that the Veteran's scoliosis of the thoracic spine 
and pars defect of L5 preexisted service on the basis of the 
Medical Board Report which notes that these conditions are 
"possibly congenital."  However, as noted above, the 
Veteran contends that he had no back problems prior to 
service and his enlistment examination was silent for any 
clinical abnormalities of the back.  While diseases that are 
congenital, developmental, or familial are ordinarily found 
to have preexisted a claimant's military service, there may 
be instances in which guidance is necessary regarding the 
actual time of inception.  VAOPGCPREC 82-90.  The Board finds 
that such is the case in the instant appeal.  A medical 
examination is necessary to resolve this issue.  See 
38 U.S.C.A. § 5103A(d)(1) (West 2002); see also Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) (the Board is prohibited 
from making conclusions based on its own medical judgment).  

The VA's Office of General Counsel has held that if a 
congenital, developmental, or familial disease is determined 
to have preexisted service, the issue of whether such disease 
was aggravated by service is subject to the same stringent 
legal standards applicable in cases involving acquired 
disabilities.  Id.  Such standards require clear and 
unmistakable evidence to rebut any presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service.  38 C.F.R. § 3.306 (2009).  Thus, if 
it is determined that the Veteran's scoliosis of the thoracic 
spine and/or pars defect of L5 preexisted service, an opinion 
is needed as to the likelihood that any current low back 
disorder is due, either all or in part, to an aggravation of 
scoliosis of the thoracic spine and/or pars defect of L5.  
Such opinion should specifically address whether any increase 
in the severity of any preexisting disorder was due to the 
natural progress of the disease.  Additionally, an opinion is 
needed which addresses any causal relationship between a 
current low back disorder and any additional in-service back 
problems, including lumbar strain, regardless of whether the 
Veteran's scoliosis and pars defect preexisted service in 
light of his lay statements regarding continuity of back 
problems post-service.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2009).  

Finally, the agency of original jurisdiction (AOJ) should 
contact the Veteran and ask that he submit additional 
information and/or evidence regarding treatment for his 
claimed low back disorder since service.  See 38 C.F.R. 
§ 3.159(c)(1) (2009).  The Board notes that it would find any 
information regarding treatment between the Veteran's service 
separation and his 1975 disc herniation especially relevant 
and useful to the present determination.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to 
either (a) submit all records associated 
with any treatment for his low back since 
service separation, or (b) provide 
information sufficient to allow the VA to 
obtain such treatment records, including 
the date(s) of treatment, the address of 
the facility, and a completed consent form, 
if necessary.  Allow the Veteran sufficient 
time to respond to this request.  

2.  Based on the Veteran's response to #1., 
obtain any VA and non-VA treatment records 
identified.  Any attempts to retrieve the 
records described above, or any other 
outstanding evidence, should be documented 
in the claims file.  Furthermore, if such 
attempts are unsuccessful, the AOJ should 
notify the Veteran that it was unable to 
obtain such evidence, describe the steps 
taken by the AOJ to obtain the evidence, 
and notify the Veteran that it is 
ultimately his responsibility to furnish 
the evidence in support of his claim.  

3.  After any outstanding evidence has 
been associated with the claims file, 
schedule the Veteran for a VA examination 
for the specific purpose of evaluating the 
nature and etiology of any current low 
back disorder(s).  The claims file, 
including a copy of this REMAND, must be 
made available to the examiner for review, 
and the examination report should reflect 
that the claims file was reviewed in 
connection with the examination.  After 
reviewing the record, examining the 
Veteran, and performing any medically 
indicated testing, the examiner should 
identify any current low back disorder(s), 
providing a diagnosis for all disorder(s) 
identified.  The examiner should then 
provide responses to the following 
questions.  A complete rationale should be 
provided for any opinions expressed.  

    (a) Can it be determined to a degree of 
great certainty that scoliosis of the 
thoracic spine and/or absent pars 
interarticularis of L5 preexisted the 
Veteran's military service?  

	(b) If the examiner determines to a 
degree of great certainty that scoliosis 
of the thoracic spine and/or absent pars 
interarticularis of L5 preexisted service, 
then is it more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that any current low back disorder(s) is 
due, either all or in part, to an 
aggravation of a preexisting disorder?  
The examiner is directed to consider all 
of the relevant evidence, including the 
Veteran's own lay assertions that he did 
not experience back problems prior to 
entering active duty service.  
Additionally, the examiner should 
specifically comment on whether the 
evidence reflects that any scoliosis of 
the thoracic spine and/or absent pars 
interarticularis of L5 increased in 
severity during service, and, if so, 
whether the increase in severity was 
beyond the natural progress of the 
condition.

	(c) Regardless of the response to part 
(a), the examiner should provide an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that any current low 
back disorder(s) is due, either all or in 
part, to the Veteran's service, to include 
his complaints of low back problems and 
treatment for lumbar strain.

4.  Thereafter, the agency of original 
jurisdiction (AOJ) should review the 
claims file to ensure that the foregoing 
requested development has been completed.  
In particular, the AOJ should review the 
examination/opinion report(s) to ensure 
that they are responsive to and in 
compliance with the directives of this 
remand and if not, the AOJ should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


